DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2021 is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  the word “receptable” appears to be a misspelling that should read “receptacle.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 12-19 recite a series of steps and therefore recite a process.
Claims 1-11 and 20 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 12, and 20, as a whole, are directed to the abstract idea of comparing generated item information to received item information to determine whether to accept a package, which is method of organizing human activity and mental process. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by reciting instructions for verifying a received package is matches the expected package.  See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental processes because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting receiving item information, observing item information, evaluating item information, and judging whether to accept an item.  See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “comparing generated item information to received item information to determine whether to accept a package,” is recited by claiming the following limitations: generating item information, receiving item information, comparing generated and received information, and determining whether an item should be accepted. The mere nominal recitation of an item receptacle, a scanning device, a processor, and a communication device does not take the claim of the method of organizing human activity or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 10-11 and 18-19, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: sending a verification email.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 12, and 20 recite the additional elements: an item receptacle, a scanning device, a processor, and a communication device. The item receptacle in these steps are recited at a high level of generality, i.e., as a generic receptacle performing a generic item storage function. These processor and communication device limitations are no more than mere instructions to apply the exception using a generic computer component. The scanning device and querying a database is recited at a high level of generality (i.e., as a general means of gathering item data for use in the item characteristic comparison step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of accepting an item for shipment in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing item receiving process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 12, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor and a communication device. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): item receptacle (Specification [0061]), scanning device (Specification [0045], [0075]), processor (Specification [0062]), communication device (Specification [0062]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a processor, a communication device, and querying a database. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by receiving an item in an item receptacle, querying a database, and scanning an item. See MPEP 2106.05(g). The claims limit the field of use by reciting package handling. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 3, 5-7, 10-11, 14, and 18-19, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 3, 5-7, and 14, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a sensor sensing dimensions (Specification [0049], [0075]), capturing images using an image capture device (Specification [0049]), optically determining dimensions (Specification [0049], [0075]), and a scale measuring weight (Specification [0063], [0075]). See MPEP 2106.05(d)(I)(2). Claims 10-11 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by sending a verification email. See MPEP 2106.05(f). Claims 3, 5-7, and 14 recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by reciting a sensor sensing dimensions, capturing images, optically determining dimensions, and measuring weight. See MPEP 2106.05(g). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2, 4, 8-9, 13, and 15-17, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tammattabattula (U.S. P.G. Pub 2017/0116571 A1), hereinafter Tammattabattula.

Claim 1. 
Tammattabattula discloses a system for item deposit verification comprising: 
an item receptacle (Tammattabattula [0036], [0068] dimensioning station may have a door; [0029] storage compartments); 
a scanning device (Tammattabattula [0038] camera and depth sensor) configured to: 
scan an item located within the item receptacle (Tammattabattula [0040] measure the length, width, height, and weight of the package; [0068] place package in dimensioning station), and 
generate item information (Tammattabattula [0040] measure the length, width, height, and weight of the package; [0069] dimensioning and weighting the package); 
a processor in communication with the scanning device, the processor configured to receive the item information (Tammattabattula Fig. 2 Items 26, 38, 40, 42, and 44; [0030] processor; [0070] dimensions are transmitted to the computer terminal); 
a communication device in communication with a database, the database storing item information relevant to the item scanned (Tammattabattula [0041] network data communication module; [0046] retrieve fragility data from a remote service; [0054] shipping details may be from an account stored on a remote server; [0055] confirm the address information using external sources; [0057], [0062], [0066] shipping label includes reference code identifying the shipment in the shipment processing system); 
wherein the processor is configured to: 
receive the identified item information from the database (Tammattabattula [0046] retrieve fragility data from a remote service; [0054] shipping details may be from an account stored on a remote server; [0055] confirm the address information using external sources), 
compare the identified item information from the database with the item information received from the scanning device (Tammattabattula [0058], [0070] evaluate if the label matches the actual package), and 
determine whether the item should be accepted based on the comparison (Tammattabattula [0058], [0059], [0070] if the package matches the label the package is acceptable).

Claim 2. 
Tammattabattula discloses the elements of claim 1, as shown above. Additionally, Tammattabattula discloses: 
wherein the scanning device is further configured to determine at least one of the item's height, length, and width (Tammattabattula [0038] camera and depth sensor; [0040] measure the length, width, height, and weight of the package).

Claim 3. 
Tammattabattula discloses the elements of claim 1, as shown above. Additionally, Tammattabattula discloses: 
a sensor disposed within the item receptacle, the sensor is configured to sense one of height, length, and width of the item within the receptacle (Tammattabattula [0038] camera and depth sensor; [0040] measure the length, width, height, and weight of the package).

Claim 4. 
Tammattabattula discloses the elements of claim 3, as shown above. Additionally, Tammattabattula discloses: 
wherein the sensor comprises a plurality of sensors, each of the plurality of sensors configured to detect at least one of height, length, width, size, volume, and weight (Tammattabattula [0038] camera and depth sensor; [0040] measure the length, width, height, and weight of the package; [0037], [0047] weight sensor).

Claim 5. 
Tammattabattula discloses the elements of claim 1, as shown above. Additionally, Tammattabattula discloses: 
wherein the scanning device comprises an image capture device configured to capture one or more images of the item located within the item receptable (Tammattabattula [0038] camera and depth sensor).

Claim 6. 
Tammattabattula discloses the elements of claim 3, as shown above. Additionally, Tammattabattula discloses: 
wherein the image capture device is further configured to optically determine item dimensions (Tammattabattula [0037], [0038], [0040] camera captures images used by depth sensor for measuring distance between various points).

Claim 7. 
Tammattabattula discloses the elements of claim 1, as shown above. Additionally, Tammattabattula discloses: 
wherein the item receptacle further comprises a scale, the scale configured to measure a weight of the item (Tammattabattula [0037], [0047] dimensioning station includes a weight scale).

Claim 9. 
Tammattabattula discloses the elements of claim 1, as shown above. Additionally, Tammattabattula discloses: 
wherein the identified item information from a database is obtained from a label provided by the user (Tammattabattula [0069] barcode is read before dimensioning and weighing).

Claim 10. 
Tammattabattula discloses the elements of claim 1, as shown above. Additionally, Tammattabattula discloses: 
wherein the processor is further configured to send a verification to an email address associated with the user (Tammattabattula [0042], [0059] e-mailing tracking options to the recipient or any other person; [0062], [0066], [0070] sharing options for tracking data).

Claim 11. 
Tammattabattula discloses the elements of claim 1, as shown above. Additionally, Tammattabattula discloses: 
wherein the processor is further configured send a verification to an email address associated with a person other than the user (Tammattabattula [0042], [0059] e-mailing tracking options to the recipient or any other person; [0062], [0066], [0070] sharing options for tracking data).

Claim 12. 
A method for providing item deposit verification, the method comprising: 
receiving an item from a user at an item receptacle (Tammattabattula [0036], [0068] dimensioning station may have a door; [0029] storage compartments); 
scanning the item while the item is in the item receptacle (Tammattabattula [0040] measure the length, width, height, and weight of the package; [0068] place package in dimensioning station); 
generating scanned item information related to the item based on the scanning (Tammattabattula [0040] measure the length, width, height, and weight of the package; [0069] dimensioning and weighting the package); 
querying a database to identify item information for the item (Tammattabattula [0041] network data communication module; [0046] retrieve fragility data from a remote service; [0054] shipping details may be from an account stored on a remote server; [0055] confirm the address information using external sources; [0057], [0062], [0066] shipping label includes reference code identifying the shipment in the shipment processing system); 
receiving the identified item information from the database (Tammattabattula [0046] retrieve fragility data from a remote service; [0054] shipping details may be from an account stored on a remote server; [0055] confirm the address information using external sources); 
comparing the identified item information received from the scanning device with the information received from the database (Tammattabattula [0058], [0070] evaluate if the label matches the actual package); 
accepting the item if the scanned item information matches the identified item information from the database (Tammattabattula [0058], [0059], [0070] if the package matches the label the package is acceptable).

Claim 13. 
Tammattabattula discloses the elements of claim 13 as shown above in claim 2.

Claim 14. 
Tammattabattula discloses the elements of claim 14 as shown above in claim 7.

Claim 15. 
Tammattabattula discloses the elements of claim 15 as shown above in claim 9.

Claim 16. 
Tammattabattula discloses the elements of claim 16 as shown above in claim 9.

Claim 18. 
Tammattabattula discloses the elements of claim 18 as shown above in claim 10.

Claim 19. 
Tammattabattula discloses the elements of claim 19 as shown above in claim 11.

Claim 20. 
Tammattabattula discloses a system for item deposit verification comprising: 
means for receiving an item (Tammattabattula [0036], [0068] dimensioning station may have a door; [0029] storage compartments); 
means for generating item information related to the item, wherein the item information comprises at least one of a height, length, width, volume, and weight of the item (Tammattabattula [0040] measure the length, width, height, and weight of the package; [0068]-[0069] dimensioning and weighting the package); 
means for comparing the item information generated to identified item information from a database (Tammattabattula Fig. 2 Items 26, 38, 40, 42, and 44; [0030] processor; [0041] network data communication module; [0046] retrieve fragility data from a remote service; [0054] shipping details may be from an account stored on a remote server; [0055] confirm the address information using external sources; [0057], [0062], [0066] shipping label includes reference code identifying the shipment in the shipment processing system; [0058], [0070] evaluate if the label matches the actual package); 
means for determining whether the item information generated matches the identified information from the database (Tammattabattula [0058], [0059], [0070] if the package matches the label the package is acceptable).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tammattabattula in view of Steiner et al. (U.S. P.G. Pub. 2021/0224948 A1), hereinafter Steiner.

Claim 8. 
Tammattabattula discloses the elements of claim 1, as shown above. However, Tammattabattula does not teach the following limitation, but Steiner does: 
wherein the identified item information from a database is received from an e-commerce platform (Steiner [0058] actual dimensions of an item may be retrieved from electronic commerce server).
One of ordinary skill in the art would have recognized that applying the known technique of retrieving known dimensions from an electronic commerce server of Steiner to Tammattabattula would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Steiner to the teaching of Tammattabattula would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such information retrieval from an electronic commerce server. Further, applying retrieval of dimensions from an electronic commerce server to Tammattabattula, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient item verification by eliminating the need for an independent data store of item dimensions thereby allowing the shipping kiosk to verify a wider variety of packages supported on the electronic commerce server. 

Claim 17. 
Tammattabattula in view of Steiner teaches the elements of claim 17 as shown above in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628